Title: Tuesday June the 26th 1781.
From: Adams, John Quincy
To: 


       Nothing remarkable in the forenoon; after dinner I went with Doctor Brown to the New French Coffy House where we found Mr. Greaves and Mr. Brush, we then went and took a long walk and came along by the first bible and there I left the gentlemen and went to see Mr. Bordly, brother Charles came in soon after. We staid there some time and got home at about 8 o’clock.
       From the Politique Hollandois (continued from yesterday).
      